Citation Nr: 1506820	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-00 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1968 to February 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1. The Veteran's PTSD symptoms include depressed mood, anxiety, suspiciousness, chronic sleep impairment, memory difficulties, flashbacks, panic attacks, and intrusive thoughts, resulting in occupational and social impairment with reduced reliability and productivity.

2. The Veteran is not unable to engage in substantially gainful employment solely as a result of his service connected PTSD, which is his only service connected disability.


CONCLUSIONS OF LAW

1. The criteria for a rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2. The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The Veteran's PTSD is currently evaluated as 30 percent disabling, effective October 14, 201 under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  A 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

Important for this case, a 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Board finds that the Veteran is entitled to a 50 percent rating, but no higher, for his PTSD.

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity, while the next higher, 70 percent evaluation requires occupational and social impairment with deficiencies in most areas.

The Veteran underwent a private examination in November 2010.  The private examiner opined that the Veteran is moderately compromised in his ability to maintain social and work relationships.  In January 2011 the Veteran underwent a VA examination.  The VA examiner opined that the Veteran's PTSD symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally the person is functioning satisfactorily with routine behavior, self-care, and normal conversation.  

The Veteran has reported a number of PTSD symptoms.  Specifically, he told his private examiner he has nightmares one to two times per month, flashbacks with reminders, panic attacks once to twice a week lasting 10 minutes, intrusive thoughts, startling easily, hypervigilance, and disliking when someone is behind him.  He told the VA examiner he wakes up with sweats twice a night, and has dreams like running from something twice a week.  The examiner noted the severity of the symptoms as mild and the Veteran reported a reduction with medication.  The Veteran reported his symptoms affect his daily functioning because he is scared, tense, and vigilant.  He also reported having trouble being in a crowd, being unable to stay long in busy stores, and being unable to handle loud or tight places.

The private examiner further noted the Veteran reported hallucinations including hearing his named called once a day, hearing cars drive up at his home once or twice a day, hearing noises in the house once to twice a day, and seeing shadows moving out of the corner of his eye at least once a day.  He told the VA examiner he sees shadows in the corners, but the VA examiner noted that the Veteran did not report delusions or hallucinations.

The Board notes that, for example only, the Veteran has not reported, nor has been found to have, suicidal ideation; intermittently illogical obscure, or irrelevant speech; spatial disorientation; neglect of personal appearance and hygiene.  In fact, the VA examiner found the Veteran to be oriented with appropriate appearance, hygiene, and behavior and normal communication, speech, and concentration.

The VA examiner did note that the Veteran had slowness of thought and was a little slow in verbal response, but found that he was coherent and his judgment was not impaired.  The examiner stated that the Veteran's memory was mildly impaired in that he reported forgetting names, directions, recent events, and having difficulty with time frames.  However, the private examiner stated that the Veteran's "working memory" was 100 percent impaired.  He also noted that the Veteran reported he often cannot remember what he reads and occasionally gets lost when traveling.

A Veteran's level of social and occupational functioning is the crux of any rating assigned under the General Rating Formula.  

With respect to both work and social relationships, the Veteran has reported some difficulty, but the evidence does not suggest an inability to establish and maintain effective relationships, thus supporting a 50 percent rating rather than a higher rating.  Specifically, the VA examiner opined that Veteran has difficulty establishing and managing effective relationships because of anxiety, fear, and hypervigilance, and the private examiner categorized his impairment as moderate.  The Veteran reported he had been married to his current spouse for nine years and he reported to the VA examiner that he had a good relationship with his spouse as well as his mother, ten siblings, and children.

With respect to work relationships, the Veteran reported being employed in heating and air conditioning for the public school system for 19 years and working in retail for 15 years.  He reported a good relationship with his supervisor at both jobs.  He also reported a good relationship with co-workers at his heating and air conditioning job, although a poor relationship with co-workers at his retail job.  Thus, the Veteran himself has indicated some difficulty but not an inability to maintain work relationships.

Occupationally, the Veteran reported he retired nine months prior, but told the VA examiner that his unemployment was not due to his PTSD symptoms.  The record does not indicate specifically if and how the Veteran's PTSD symptoms affected him occupationally, and the Board notes that the Veteran held down two different jobs for 19 and 15 years, suggesting long-term acceptable occupational functioning.
 
Considering the Veteran's reported symptoms on his two examinations and their effect on the Veteran's functioning, the Board finds that the resulting occupational and social impairment most closely approximates the criteria for a 50 percent rating.  It is important to note that while the Veteran may demonstrate or experience several symptoms which are listed under the criteria for a higher rating, it is the overall impact of these symptoms on his occupational and social impairment that is the critical assessment that must be made in adjudicating his claim.

A 50 percent rating is also supported by the GAF score of 65 assigned by the VA examiner.  The Board acknowledges that the private examiner assigned a GAF of 45, which is assigned for serious symptoms or serious impairment.  However, notwithstanding that score, the Board finds that a preponderance of the evidence, including the descriptions of the Veteran's symptoms at both his private examination and VA examination, supports a finding that a disability rating in excess of 50 percent is not warranted.  The GAF, while important, is not the only evidence the Board looks at in deciding a claim.  In this regard, the Board finds that the Veteran's own statements to his examiners provide, overall, highly probative evidence that the Veteran has a level of functioning that is significantly greater than the GAF of 45 assigned by the private doctor suggests.  

The Board places significant weight on the symptoms and their impact as described, as the Court has emphasized that it is the impact of the Veteran's psychiatric symptomatology on his occupational and social functioning that is the ultimate consideration.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Here, the GAF of 45 is clearly indicative that the Veteran's symptoms cause occupational and social impairment, but does not, in and of itself, establish that the Veteran's condition more closely approximates the criteria for a rating in excess of 50 percent.  Further, the Board notes that a 50 percent evaluation indicates a one-half reduction in occupational capability, a considerable disability evaluation which would cause many of the Veteran problems he has reported.

Thus, the Board finds that the evidence supports a 50 percent rating for the Veteran's PTSD but a preponderance of the evidence is against a higher rating.

The Board has also considered whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected PTSD.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record). 
 
An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
 
If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 
 
The Board finds that schedular evaluation assigned for the Veteran's service-connected PTSD is not inadequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  His symptoms, including depressed mood, anxiety, suspiciousness, chronic sleep impairment, memory difficulties, flashbacks, panic attacks, and intrusive thoughts are all among the symptoms considered by the rating schedule.  Furthermore, the regulations expressly consider each of these symptoms and further allow for other signs and symptoms which may result in occupational and social impairment.  As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met, and referral for the assignment of an extraschedular consideration is not warranted.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

TDIU

VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

PTSD is the Veteran's only service-connected disability, and the Board has found he is entitled to a 50 percent rating.  Therefore, the Veteran does not meet the criteria for schedular TDIU.

However, even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).

The Board has considered whether referral for extraschedular consideration is appropriate in this case, but finds that it is not.  

Although the Veteran is unemployed, he himself told the January 2011 VA examiner that his unemployment was not due to his PTSD.  Prior to his retirement, the Veteran was employed by the same employer for 19 years.  The VA examiner opined that the Veteran's PTSD symptoms cause only occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  No other evidence otherwise indicates that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his PTSD.

Therefore, the Board finds that referral for extraschedular consideration of a TDIU is not warranted as the evidence does not suggest that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his PTSD.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Notice letters were sent to the Veteran in November 2010 and April 2012, prior to the initial adjudication of the issues on appeal.  The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The Veteran provided a private medical examination and has not identified any outstanding treatment records that have not been obtained.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in January 2011.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examination is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

An initial rating of 50 percent, but no higher, is granted for PTSD, subject to the laws and regulations controlling the disbursement of monetary benefits.

A total disability rating based on individual unemployability (TDIU) is denied.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


